POFFENBARGER, PRESIDENT:
In respect to their effect under both legal and equitable principles, so far as either or both are involved, all the material facts, circumstances, pleadings and proceedings in this cáse are exactly like those of Virginia Jackson v. Big Sandy &c. Railroad Company, decided at the last term. Since what is stated in the syllabus and opinion filed in that case fully sustains alike decision in this, it is adopted as our opinion herein, and the same order will be made here that was entered in said case.

Affirmed.